Supreme Court of Florida
                                   ____________

                                   No. SC14-184
                                   ____________


                              JOHN R. RICHARDS,
                                  Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                  [March 1, 2018]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Second

District Court of Appeal in Richards v. State, 128 So. 3d 959 (Fla. 2d DCA 2013),

on grounds of express and direct conflict with this Court’s decision in Williams v.

State, 123 So. 3d 23 (Fla. 2013). See art. V, § 3(b)(3), Fla. Const. Having

considered the Second District’s opinion and the briefs of the parties, upon further

review, we have determined that we should exercise our discretion and discharge

jurisdiction. Accordingly, we hereby dismiss review.

      It is so ordered.
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LAWSON, JJ., concur.
CANADY, J., concurs in result.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Second District - Case No. 2D11-1484

      (Pinellas County)

Howard L. “Rex” Dimmig, II, Public Defender, and William L. Sharwell, Assistant
Public Defender, Tenth Judicial Circuit, Bartow, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, John Klawikofsky, Chief
Assistant Attorney General, and Cerese Crawford Taylor, Senior Assistant
Attorney General, Tampa, Florida,

      for Respondent




                                       -2-